Citation Nr: 1447625	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  09-35 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to exposure to herbicides such as Agent Orange.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1970 to February 1972..

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This matter has come before the Board on several previous occasions, including in November 2012, March 2013, and November 2013.  Each time, it was remanded in an attempt to fully develop the claim for adjudication.  Unfortunately, the claim requires additional development in the form of another medical opinion, and it must be remanded again.  The Board sincerely regrets the additional delay.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a skin disability.  Development to this point has shown two separate skin disabilities, one being a rash on his left forearm and the other being a diagnosis of seborrheic keratosis, mostly concentrated on his back.  It is the Veteran's sincere belief and contention that this is a causal relationship between the two conditions.  Several VA examinations and opinions have been sought and obtained on the issue, but there appears to be a communication gap between the Board's questions and the answers provided by the examiners.  This remand will attempt to state the issues and questions more clearly in order to facilitate understanding.




Accordingly, the case is REMANDED for the following action:

1.  Obtain an expert medical opinion, from a dermatologist, one who has not previously examined the Veteran or offered an opinion in this case.  The expert should review the entirety of the claims file and should specifically note the treatment in service in November 1970 of a skin rash, the Veteran's oral history of being treated for a skin rash on the volar surface of his left forearm shortly after service separation, and the prior VA examinations and opinions provided in this case.  With such a foundation, the expert should address the following. 

A.  Does the medical evidence of record, including any lay statements by the Veteran, or current medical scholarship show any relationship between the rash in service and/or the rash shortly after service and the currently manifested seborrheic keratosis?

Please provide an answer expressing the relationship using the following terms: more likely than not (greater than 50 percent probability); at least as likely as not (50 percent probability or greater); and less likely than not (less than 50 percent probability).

B.  Is there any basis, in light of the facts set forth in the file, and current medical scholarship, to find a relationship between the Veteran's currently manifested seborrheic keratosis and his military service, to include both exposure to herbicides and dioxins in Vietnam and any treatment or medication provided for any of the Veteran's service connected disabilities?

Again, please provide an answer using the terminology set forth above.

Please provide an explanation for your opinion and the basis for your opinion, i.e., known causes of seborrheic keratosis, current medical scholarship on this condition, and discussion of any specific aspects of the condition which lead to specific medical conclusions.

2.  The RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran unless he is notified by the RO/AMC.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



